x UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2015 or ¨ Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number 0-21810 GENTHERM INCORPORATED (Exact name of registrant as specified in its charter) Michigan 95-4318554 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 21680 Haggerty Road, Ste. 101, Northville, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (248)504-0500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock The NASDAQ Global Select Stock Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant, computed by reference to the average bid and asked prices of such Common Stock as of the last business day of the registrant’s most recently completed second fiscal quarter, June30, 2015, was $1,951,276,000. For purposes of this computation, the registrant has excluded the market value of all shares of its Common Stock reported as being beneficially owned by executive officers and directors and holders of more than 10% of the Common Stock on a fully diluted basis of the registrant; such exclusion shall not, however, be deemed to constitute an admission that any such person is an “affiliate” of the registrant. As of February24, 2016, there were 36,325,775 issued and outstanding shares of Common Stock of the registrant. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for the 2016 annual meeting of shareholders are incorporated by reference into Part III of this Report to the extent described herein. TABLE OF CONTENTS PartI Item1: Business 3 Item1A: Risk Factors 11 Item1B: Unresolved Staff Comments 23 Item2: Properties 23 Item3: Legal Proceedings 24 Item4: Mine Safety Disclosures 24 PartII Item5: Market for the Registrant’s Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item6: Selected Financial Data 25 Item7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item7A: Quantitative and Qualitative Disclosures About Market Risk 34 Item8: Financial Statements and Supplementary Data 37 Item9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item9A: Controls and Procedures 37 Item9B: Other Information 38 PartIII Item10: Directors, Executive Officers and Corporate Governance 39 Item11: Executive Compensation 39 Item12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item13: Certain Relationships and Related Transactions and Director Independence 39 Item14: Principal Accounting Fees and Services 39 PartIV Item15: Exhibits and Financial Statement Schedules 40 GENTHERM INCORPORATED PART I ITEM1. BUSINESS Forward-Looking Statements This Report contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements represent our goals, beliefs, plans and expectations about our prospects for the future and other future events, such as our ability to finance sufficient working capital, the amount of availability under our credit facility, our ability to continue to maintain or increase sales and profits of our operations, and the sufficiency of our cash balances and cash generated from operating, investing and financing activities for our future liquidity and capital resource needs.Reference is made in particular to forward-looking statements included in “Item 1. Business,”, “Item 1A. Risk Factors” and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Such statements may be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “believe”, “estimate”, “anticipate”, “intend”, “continue”, or similar terms, variations of such terms or the negative of such terms.The forward-looking statements included in this Report are made as of the date hereof or as of the date specified and are based on management’s current expectations and beliefs.Such statements are subject to a number of assumptions, risks, uncertainties and other factors, which are set forth in “Item 1A. Risk Factors” and elsewhere in this Report, and subsequent reports filed with or furnished to the Securities and Exchange Commission, and which could cause actual results to differ materially from that described in the forward looking statements.Except as required by law, we expressly disclaim any obligation or undertaking to update any forward-looking statements to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based.
